Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 16, 2018

                                      No. 04-18-00105-CR

                                   Alphonso A. MCCLOUD,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR6735B
                          Honorable Joey Contreras, Judge Presiding

                                         ORDER
       Appellant’s second motion for extension of time to file the appellant’s brief is granted.
We order appellant’s counsel, Kenneth Eric Baker, to file the appellant’s brief by September 17,
2018. Counsel is advised that no further extensions of time will be granted absent a timely
motion that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the
court of the efforts counsel has expended in preparing the brief, and (3) provides the court
reasonable assurance that the brief will be completed and filed by the requested extended
deadline. The court does not generally consider a heavy work schedule to be an extraordinary
circumstance.

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court